The opinion misinterprets the effect of the pleadings and of sec. 5, art. 11 of the constitution and the Public Utilities Act. The facts pleaded do not make the defendant a "railroad" company or a public utility. Even if it were a railroad company, the constitution gives the legislature exclusive control of "railroad companies," makes them "common carriers and subject to legislative control." The fact that the legislature has explicitly provided for control by the Public Utilities Commission of railroads, railroad corporations, common carriers, and "public utilities" operated "for compensation" or "for public use" (C. S. secs. 2376-2378, 2380, 2396), and has not legislated to control those not operating "for compensation" or "public use," amounts to an explicit legislative declaration of intent to exclude the latter from such control, and to forego as yet such control thereof. For this court to undertake to control the defendant, or to force it to assume such operation "for compensation" or for "public use," and thus force it under the operation of the Utilities Act, is the plainest sort of judicial legislation, in violation of the intent of the legislature and of both sec. 5, art. 11, and sec. 1, art. 2 of the constitution. *Page 271